17. Floods in Central European countries, in particular Poland, the Czech Republic, Slovakia and Hungary (
- Before the vote on Amendment 2
(DE) Mr President, I do not know how we can fit this in at this point, but right now there are terrible floods in France. We should at least add a sentence to the effect that we deeply regret these floods and the victims that these floods have created. It would be terrible if we adopted a resolution today without any reference to the floods in France.
(Applause)